DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5, 7-11, 13, 15 and 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant's arguments on pages 1-6 filed 6/28/21 have been fully considered and are found to be persuasive.  The prior art does not show separately or in combination the detailed embodiment of a system comprising:
a screw feed delivery system comprising at least one screw adapted to deliver material; a trailer adapted to receive material delivered by said screw feed delivery system, said trailer comprising a rear wall that extends completely across a rear of said trailer such that said rear wall is adapted to block material from inadvertently exiting said trailer, and said rear wall defining an opening disposed primarily in an upper half of said rear wall through which said at least one screw of said screw feed delivery system is adapted to deliver material into said trailer; and a plurality of axles in association with said trailer to facilitate movement of said trailer, said plurality of axles adapted to be moved to reduce an amount of weight on said plurality of axles due to said trailer; wherein said plurality of axles in a first position is positioned underneath said trailer to facilitate receipt of material by said trailer; and wherein said plurality of axles is adapted to be moved to a second position in which at least one axle of said plurality of axles remains underneath said trailer and at least two axles of sail plurality of axles are positioned Page 3 of 14App. No. 16/138,549Amendment transmitted June 28, 2021Re: Office Action mailed April 28, 2021beyond a side of said trailer after receipt of material by said trailer to facilitate travel away from said screw feed delivery system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



Wbj.